                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

MATTHEW SOLON,                            )
                                          )
             Plaintiff,                   )
                                          )
v.                                        )       CIVIL ACTION FILE
                                          )       NO. 1:19-cv-02467-JPB
JOSHUA A. HALE, MICHAEL                   )
O’BRIEN & MICHAEL HORTON,                 )
individually,                             )
                                          )
             Defendants.                  )

               ANSWER OF DEFENDANTS JOSHUA A. HALE,
               MICHAEL O’BRIEN AND MICHAEL HORTON

      Come now Joshua A. Hale (“Hale”), Michael O’Brien (“O’Brien”) and

Michael Horton (“Horton”) (hereinafter Hale, O’Brien and Horton may be

collectively referred to as “these defendants”), in their individual capacities, and

answer the complaint filed herein on behalf of Matthew Solon (“Solon”) as follows:

                                FIRST DEFENSE

      For a first defense, these defendants show that the complaint fails to state a

claim against them upon which relief can be granted.

                               SECOND DEFENSE

      For a second defense, these defendants respond to the numbered

paragraphs of the complaint as follows:
                                INTRODUCTION

      In response to the allegations in the first two unnumbered paragraphs in the

complaint under the heading “Introduction,” these defendants show that they are

not required to respond to what comprises little more than Solon’s generalized

and subjective narrative summary of the bases on which he is seeking to recover

damages against these defendants. To the extent that a response is required, these

defendants expressly deny said allegations as stated and expressly deny that they

violated any of plaintiff’s rights, under the Constitution and laws of the United

States, the Constitution and laws of the State of Georgia, or otherwise.

                                         1.

      In response to the allegations of paragraph 1, these defendants admit only

that plaintiff is seeking to assert federal claims against them and that this Court

has original subject matter jurisdiction to hear and decide such claims. Except as

expressly admitted herein, the allegations of this paragraph are denied as stated.

                                         2.

      In response to the allegations of paragraph 2, these defendants admit only

that any interactions that they may have had with regard to plaintiff Matthew

Solon (“Solon”) on June 26, 2017 occurred within the jurisdictional boundaries of




                                        -2-
this Court. Except as expressly admitted herein, the allegations of this paragraph

are denied as stated.

                                         3.

      These defendants are without knowledge or information sufficient to form

a belief as to the truth or falsity of the allegations of paragraph 3 and, therefore,

these defendants can neither admit nor deny the same.

                                         4.

      In response to the allegations of paragraph 4, Hale admits only that he has

been served with process, that he is presently employed as a duly-certified law

enforcement officer employed by the City of Kennesaw, Georgia (“Kennesaw”)

and that, based on the allegations in the complaint, he is being sued solely in his

individual capacity. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                         5.

      In response to the allegations of paragraph 5, Hale admits only that in

connection with any interactions he had Solon, he was acting solely and

exclusively within his discretionary authority performing discretionary functions

in his capacity as a law enforcement officer, duly certified as such under the laws

of the State of Georgia, and within the course and scope of his employment with

                                         -3-
Kennesaw. Except as expressly admitted herein, the allegations of this paragraph

are denied as stated.

                                        6.

      In response to the allegations of paragraph 6, O’Brien admits only that he

has been served with process, that he is presently employed as a duly-certified law

enforcement officer employed by Kennesaw, and that, based on the allegations in

the complaint, he is being sued solely in his individual capacity. Except as

expressly admitted herein, the allegations of this paragraph are denied as stated.

                                        7.

      In response to the allegations of paragraph 7, O’Brien admits only that in

connection with any interactions he had with Solon, he was acting solely and

exclusively within discretionary authority performing discretionary functions in

his capacity as a law enforcement officer, duly certified as such under the laws of

the State of Georgia, and within the course and scope of his employment with

Kennesaw. Except as expressly admitted herein, the allegations of this paragraph

are denied as stated.

                                        8.

      In response to the allegations of paragraph 8, Horton admits only that he

has been served with process, that he is presently employed as a duly-certified law

                                        -4-
enforcement officer employed by Kennesaw, and that, based on the allegations in

the complaint, he is being sued solely in his individual capacity. Except as

expressly admitted herein, the allegations of this paragraph are denied as stated.

                                          9.

      In response to the allegations of paragraph 9, Horton admits only that in

connection with any interactions he had with Solon, he was acting solely and

exclusively within his discretionary authority performing discretionary functions

in his capacity as a law enforcement officer, duly certified as such under the laws

of the State of Georgia, and within the course and scope of his employment with

Kennesaw. Except as expressly admitted herein, the allegations of this paragraph

are denied as stated.

                                         10.

      These defendants are without knowledge or information sufficient to form

a belief as to the truth or falsity of the allegations of paragraph 10 and, therefore,

these defendants can neither admit nor deny the same.

                                         11.

      These defendants are without knowledge or information sufficient to form

a belief as to the truth or falsity of the allegations of paragraph 11 and, therefore,

these defendants can neither admit nor deny the same.

                                         -5-
                                         12.

      These defendants are without knowledge or information sufficient to form

a belief as to the truth or falsity of the allegations of paragraph 12 and, therefore,

these defendants can neither admit nor deny the same.

                                         13.

       In response to the allegations of paragraph 13, these defendants admit only

that Solon and persons he identified as his friends were present in the parking lot

of Mazzy’s Sports Bar and Grill in Kennesaw at the time these defendants arrived

on the scene. Except as expressly admitted herein, the allegations of this paragraph

are denied as stated.

                                         14.

      These defendants are without knowledge or information sufficient to form

a belief as to the truth or falsity of the allegations of paragraph 14 and, therefore,

these defendants can neither admit nor deny the same.

                                         15.

      In response to the allegations of paragraph 15, these defendants show that

the interactions between Solon and Cooper in the Mazzy’s parking lot prior to the

arrival of any of these defendants were captured on surveillance video from

Mazzy’s Sports Bar & Grill (the “Mazzy video”), and admit only that the video

                                         -6-
footage will speak for itself regarding the events that occurred in this regard. To

the extent this paragraph refers to verbal conversations that took place in the

parking lot prior to the officers’ arrival and not captured on the Mazzy’s video,

these defendants show that they are without knowledge or information sufficient

to form a belief as to the truth or falsity of the allegations in this regard and,

therefore, these defendants can neither admit nor deny the same. Except as

expressly admitted herein, the allegations of this paragraph are denied as stated.

                                        16.

      In response to the allegations of paragraph 16, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                        17.

      In response to the allegations of paragraph 17, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                        18.

      In response to the allegations of paragraph 18, these defendants re-allege

                                        -7-
and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                      19.

      In response to the allegations of paragraph 19, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                      20.

      In response to the allegations of paragraph 20, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                      21.

      In response to the allegations of paragraph 21, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.




                                      -8-
                                       22.

      In response to the allegations of paragraph 22, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                       23.

      Based on these defendants’ objective review of the surveillance video

footage from Mazzy’s, the allegations of paragraph 23 are denied as stated. In

further response, these defendants re-allege and incorporate by reference, as if

fully set forth herein, their response to paragraph 15 above. In further response,

these defendants show that they are without knowledge or information sufficient

to form a belief as to the truth or falsity of the allegations of this paragraph

regarding these individuals’ subjective beliefs or perceptions in this regard and,

therefore, these defendants can neither admit nor deny the same.

                                       24.

      Based on these defendants’ objective review of the surveillance video

footage from Mazzy’s, the allegations of paragraph 24 are denied as stated to the

extent the same refers to the alleged immediate threat of death or grievous bodily

harm posed by Mr. Cooper after he had been disarmed. In further response, these

                                       -9-
defendants re-allege and incorporate by reference, as if fully set forth herein, their

response to paragraph 15 above. In further response, these defendants show that

they are without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations of this paragraph regarding Solon’s subjective

beliefs or perceptions in this regard and, therefore, these defendants can neither

admit nor deny the same.

                                         25.

      In response to the allegations of paragraph 25, these defendants admit only

that no weapons owned by Solon were found on his person. In further response,

these defendants re-allege and incorporate by reference, as if fully set forth herein,

their response to paragraph 15 above. Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                         26.

      In response to the allegations of paragraph 26, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                         27.

      In response to the allegations of paragraph 27, these defendants re-allege

                                         -10-
and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                      28.

      In response to the allegations of paragraph 28, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                      29.

      In response to the allegations of paragraph 29, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                      30.

      In response to the allegations of paragraph 30, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.




                                      -11-
                                         31.

      In response to the allegations of paragraph 31, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 15 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                         32.

      Based on information and belief, the allegations of paragraph 32 are

admitted. In further response, these defendants re-allege and incorporate by

reference, as if fully set forth herein, their response to paragraph 15 above. Except

as expressly admitted herein, the allegations of this paragraph are denied as stated.

                                         33.

      In response to the allegations of paragraph 33, these defendants admit only

that an individual, presumably Solon, called Cobb County 911 to request police

assistance arising from an incident in the Mazzy’s parking lot in which the caller

advised dispatch that someone, presumably Dwight David Cooper, had pulled a

gun on him; that the caller had hit and kicked this individual in the face; that this

individual was bleeding from the head; and that an ambulance was needed at the

scene. In further response, these defendants show that the Cobb County 911 audio

dispatch tape (the “Cobb audio tape”), any corresponding Cobb County CAD log,

                                        -12-
audio from Kennesaw dispatch and any corresponding Kennesaw CAD log, will

speak for itself regarding the communications made therein. Except as expressly

admitted herein, the allegations of this paragraph are denied as stated.

                                        34.

      In response to the allegations of paragraph 34, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 33 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                        35.

      The allegations of paragraph 35 are admitted.

                                        36.

      The allegations of paragraph 36 are admitted.

                                        37.

      The allegations of paragraph 37 are admitted.

                                        38.

      In response to the allegations of paragraph 38, these defendants admit only

that O’Brien was wearing a body camera with a malfunctioning battery which

caused his body camera to inadvertently and unintentionally turn on and off at

various times following his arrival at the scene Except as expressly admitted

                                       -13-
herein, the allegations of this paragraph are denied as stated.

                                        39.

      In response to the allegations of paragraph 39, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 33 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                        40.

      In response to the allegations of paragraph 40, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 33. In further response, these defendants admit only that video

from body cameras worn by one or more of the law enforcement officers who were

present on the scene on June 26, 2017 will speak for itself regarding their

investigation and their respective interactions with Solon and other individuals

present at the scene. In further response, these defendants admit only that Hale

prepared an incident report and Horton prepared a supplemental incident report

summarizing the events of June 26, 2017 and their interactions with Solon, which

reports likewise speak for themselves. Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.




                                        -14-
                                          41.

      In response to the allegations of paragraph 41, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          42.

      In response to the allegations of paragraph 42, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          43.

      In response to the allegations of paragraph 43, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          44.

      In response to the allegations of paragraph 44, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

                                          -15-
of this paragraph are denied as stated.

                                          45.

      In response to the allegations of paragraph 45, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15, 33, and 40 above.       Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                          46.

      In response to the allegations of paragraph 46, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          47.

      In response to the allegations of paragraph 47, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          48.

      In response to the allegations of paragraph 48, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

                                          -16-
paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          49.

      In response to the allegations of paragraph 49, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          50.

      In response to the allegations of paragraph 50, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          51.

      In response to the allegations of paragraph 51, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          52.

      In response to the allegations of paragraph 52, these defendants re-allege

                                          -17-
and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          53.

      On information and belief, the allegations of paragraph 53 are admitted.

                                          54.

      In response to the allegations of paragraph 54, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          55.

      In response to the allegations of paragraph 55, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15, 33, and 40 above.       Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                          56.

      In response to the allegations of paragraph 56, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

                                          -18-
of this paragraph are denied as stated.

                                          57.

      In response to the allegations of paragraph 57, these defendants admit only

that Officer Hale spoke to Mr. Lyra and Mr. Lopez at the scene in connection with

their investigation. In further response, these defendants re-allege and incorporate

by reference, as if fully set forth herein, their responses to paragraphs 15 and 40

above. Except as expressly admitted herein, the allegations of this paragraph are

denied as stated.

                                          58.

      In response to the allegations of paragraph 58, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15, 40, and 57 above.       Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                          59.

      In response to the allegations of paragraph 59, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15, 40, and 57 above.       Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.




                                          -19-
                                          60.

      In response to the allegations of paragraph 60, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15, 40, and 57 above.       Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                          61.

      In response to the allegations of paragraph 61, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15, 38, 40, and 57 above. Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                          62.

      In response to the allegations of paragraph 62, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          63.

      In response to the allegations of paragraph 63, these defendants re-allege 63

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

                                          -20-
of this paragraph are denied as stated.

                                          64.

      In response to the allegations of paragraph 64, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          65.

      In response to the allegations of paragraph 65, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          66.

      In response to the allegations of paragraph 66, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          67.

      In response to the allegations of paragraph 67, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

                                          -21-
paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          68.

      In response to the allegations of paragraph 68, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          69.

      In response to the allegations of paragraph 69, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          70.

      In response to the allegations of paragraph 70, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          71.

      In response to the allegations of paragraph 71, these defendants re-allege

                                          -22-
and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          72.

      In response to the allegations of paragraph 72, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          73.

      In response to the allegations of paragraph 73, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          74.

      In response to the allegations of paragraph 74, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.




                                          -23-
                                          75.

      In response to the allegations of paragraph 75, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          76.

      In response to the allegations of paragraph 76, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          77.

      In response to the allegations of paragraph 77, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          78.

      In response to the allegations of paragraph 78, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

                                          -24-
of this paragraph are denied as stated.

                                          79.

      In response to the allegations of paragraph 79, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          80.

      In response to the allegations of paragraph 80, these defendants admit only

that Horton arrived at the scene following Hale and Horton’s arrival, and that

Horton was the shift supervisor. In further response, these defendants show that

they are not required to respond to allegations which merely set forth plaintiff’s

interpretation of the term “authority” under state or federal law. Except as

expressly admitted herein, the allegations of this paragraph are denied as stated.

                                          81.

      In response to the allegations of paragraph 81, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.




                                          -25-
                                          82.

      In response to the allegations of paragraph 82, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          83.

      In response to the allegations of paragraph 83, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          84.

      In response to the allegations of paragraph 84, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          85.

      In response to the allegations of paragraph 85, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

                                          -26-
of this paragraph are denied as stated

                                          86.

      In response to the allegations of paragraph 86, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          87.

      In response to the allegations of paragraph 87, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          88.

      In response to the allegations of paragraph 88, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          89.

      In response to the allegations of paragraph 89, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

                                          -27-
paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          90.

      In response to the allegations of paragraph 90, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          91.

      In response to the allegations of paragraph 91, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          92.

      In response to the allegations of paragraph 92, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          93.

      The allegations of paragraph 93 are denied as stated.

                                          -28-
                                          94.

      The allegations of paragraph 94 are denied.

                                          95.

      The allegations of paragraph 95 are denied.

                                          96.

      The allegations of paragraph 96 are denied.

                                          97.

      In response to the allegations of paragraph 97, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          98.

      In response to the allegations of paragraph 98, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          99.

      In response to the allegations of paragraph 99, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

                                          -29-
paragraph 33 above. In further response, these defendants only that the CAD

report confirms that Cooper’s license was run through dispatch at approximately

2:16:43. Except as expressly admitted herein, the allegations of this paragraph are

denied as stated.

                                          100.

        In response to the allegations of paragraph 100, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          101.

        These defendants are without knowledge or information sufficient to form

a belief as to the truth or falsity of the speculative and hypothetical allegations of

paragraph 101 and, therefore, these defendants can neither admit nor deny the

same.

                                          102.

        The allegations of paragraph 102 are denied as stated to the extent this

paragraph alleges that any of the officers had knowledge of the information set

forth in this paragraph while at the scene. In further response, these defendants

show that they are without knowledge or information sufficient to form a belief as

                                          -30-
to the truth or falsity of the allegations of this paragraph and, therefore, these

defendants can neither admit nor deny the same.

                                        103.

      In response to the allegations of paragraph 103, these defendants admit only

that Cooper did not provide Hale with a statement to these defendants at the

scene. In further response, these defendants re-allege and incorporate by reference,

as if fully set forth herein, their responses to paragraphs 15 and 40 above. Except

as expressly admitted herein, the allegations of this paragraph are denied as stated.

                                        104.

      In response to the allegations of paragraph 104, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15, 40, and 103 above. Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                        105.

      In response to the allegation of paragraph 105, these defendants admit only

that Ms. Fields did not provide a statement to these defendants at the scene.

Except as expressly admitted herein, the allegations of this paragraph are denied

as stated.




                                        -31-
                                       106.

      In response to the allegations of paragraph 106,these defendants admit only

that some of the persons who were present at the scene on the date of the incident

were interviewed and prepared handwritten statements regarding their

recollection of events, which statements will speak for themselves in this regard.

In further response, these defendants re-allege and incorporate by reference, as if

fully set forth herein, their responses to paragraphs 15 and 40 above. Except as

expressly admitted herein, the allegations of this paragraph are denied as stated.

                                       107.

      In response to the allegations of paragraph 107, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraphs 15, 40 and 106 above. In further response, these defendants show some

of the persons who were present at the scene on the date of the incident prepared

handwritten statements regarding their recollection of events, which statements

will speak for themselves. Except as expressly admitted herein, the allegations of

this paragraph are denied as stated.

                                       108.

      In response to the allegations of paragraph 108, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

                                       -32-
paragraphs 15, 40 and 106 above. Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                        109.

        In response to the allegations of paragraph 109, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15, 40 and 106 above.        Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                        110.

        These defendants are without knowledge or information sufficient to form

a belief as to the truth or falsity of the speculative and hypothetical allegations of

paragraph 110 and, therefore, these defendants can neither admit nor deny the

same.

                                        111.

        These defendants are without knowledge or information sufficient to form

a belief as to the truth or falsity of the speculative and hypothetical allegations of

paragraph 111 and, therefore, these defendants can neither admit nor deny the

same.

                                        112.

        These defendants are without knowledge or information sufficient to form

                                         -33-
a belief as to the truth or falsity of the speculative and hypothetical allegations of

paragraph 112 and, therefore, these defendants can neither admit nor deny the

same.

                                          113.

        In response to the allegations of paragraph 113, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15, 40, and 106 above. Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                          114.

        The allegations of paragraph 114 are denied as stated.

                                          115.

        In response to the allegations of paragraph 115, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          116.

        The allegations of paragraph 116 are denied.

                                          117.

        In response to the allegations of paragraph 117, these defendants re-allege

                                          -34-
and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          118.

      In response to the allegations of paragraph 118, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          119.

      In response to the allegations of paragraph 119, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          120.

      In response to the allegations of paragraph 120, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.




                                          -35-
                                          121.

      In response to the allegations of paragraph 121, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          122.

      In response to the allegations of paragraph 122, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          123.

      In response to the allegations of paragraph 123, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          124.

      The allegations of paragraph 124 are denied as stated.

                                          125.

      In response to the allegations of paragraph 125, these defendants re-allege

                                          -36-
and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied.

                                          126.

      In response to the allegations of paragraph 126, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied.

                                          127.

      In response to the allegations of paragraph 127, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          128.

      In response to the allegations of paragraph 128, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.




                                          -37-
                                          129.

      In response to the allegations of paragraph 129, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          130.

      In response to the allegations of paragraph 130, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          131.

      In response to the allegations of paragraph 131, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          132.

      The allegations of paragraph 132 are denied as stated. In further response,

these defendants re-allege and incorporate by reference, as if fully set forth herein,

their responses to paragraphs 15 and 40 above.

                                          -38-
                                          133.

      In response to the allegations of paragraph 133, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          134.

      In response to the allegations of paragraph 134, these defendants admit only

that Hale reviewed the Mazzy’s surveillance video which captured the events that

took place in the parking lot and which confirmed that Solon assaulted Mr. Cooper

by hitting him in the head with Cooper’s gun while Cooper was on the ground

and defenseless, as noted by the District Attorney in his amended dismissal of the

criminal charges lodged against Solon by Hale. In further response, these

defendants re-allege and incorporate by reference, as if fully set forth herein, their

responses to paragraphs 15 and 40 above. Except as expressly admitted herein,

the allegations of this paragraph are denied as stated.

                                          135.

      The allegations of paragraph 135 are denied.

                                          136.

      The allegations of paragraph 136 are denied.

                                          -39-
                                          137.

      In response to the allegations of paragraph 137, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          138.

      The allegations of paragraph 138 are denied.

                                          139.

      The allegations of paragraph 139 are denied.

                                          140.

      In response to the allegations of paragraph 140, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          141.

      In response to the allegations of paragraph 141, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          -40-
                                          142.

      The allegations of paragraph 142 are denied.

                                          143.

      The allegations of paragraph 143 are denied. In further response, these

defendants re-allege and incorporate by reference, as if fully set forth herein, their

responses to paragraphs 15 and 40 above.

                                          144.

      The allegations of paragraph 144 are denied.

                                          145.

      In response to the allegations of paragraph 145, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15 and 40 above. Except as expressly admitted herein, the allegations

of this paragraph are denied as stated.

                                          146.

      The allegations of paragraph 146 are denied as stated

                                          147.

      The allegations of paragraph 147 are denied.

                                          148.

      The allegations of paragraph 148 are denied.

                                          -41-
                                         149.

      In response to the allegations of paragraph 149, these defendants admit only

that Horton did not intervene nor did he have any legal duty to prevent Hale from

effectuating a lawful arrest of Solon based on Hale’s reasonable belief that Solon

had committed the crimes for which he was charged. Except as expressly admitted

herein, the allegations of this paragraph are denied as stated.

                                         150.

      The allegations of paragraph 150 are denied.

                                         151.

      The allegations of paragraph 151 are admitted.

                                         152.

      On information and belief, the allegations of paragraph 152 are admitted.

                                         153.

      These defendants are without knowledge or information sufficient to form

a belief as to the truth or falsity or the allegations of paragraph 153 and, therefore,

these defendants can neither admit nor deny the same.

                                         154.

      On information and belief, the allegations of paragraph 154 are admitted.




                                         -42-
                                       155.

      In response to the allegations of paragraph 155, these defendants admit only

that Hale prepared an incident report which will speak for itself. In further

response, these defendants re-allege and incorporate by reference, as if fully set

forth herein, their responses to paragraphs 15 and 40 above. Except as expressly

admitted herein, the allegations of this paragraph are denied as stated.

                                       156.

      The allegations of paragraph 156 are denied.

                                       157.

      In response to the allegations of paragraph 157, these defendants admit only

that Hale prepared an affidavit for Solon’s arrest which affidavit was presented to

a magistrate judge who, in turn, signed and issued the arrest warrants based upon

the existence of probable cause.      Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                       158.

      In response to the allegations of paragraph 158, these defendants admit only

that the warrant affidavit prepared by Hale will speak for itself.         Except as

expressly admitted herein, the allegations of this paragraph are denied as stated.




                                       -43-
                                         159.

      In response to the allegations of paragraph 159, these defendants admit only

that the warrant affidavit prepared by Hale will speak for itself.          Except as

expressly admitted herein, the allegations of this paragraph are denied as stated.

                                         160.

      The allegations of paragraph 160 are denied.

                                         161.

      These defendants are without knowledge or information sufficient to form

a belief as to the truth or falsity or the allegations of paragraph 161 and, therefore,

these defendants can neither admit nor deny the same.

                                         162.

      In response to the allegations of paragraph 162, these defendants admit only

that the assistant district attorney for the Cobb Judicial Circuit, as approved by the

chief assistant district attorney, dismissed the charges against Solon for battery

and possession of firearm or knife during commission of or attempt to commit

certain felonies based upon his decision that “insufficient evidence to prove guilt

beyond a reasonable doubt: the above named individual acted in self-defense and

in the defense of others by disarming and subduing an individual who

approached him and then proceeded to brandish a firearm.”

                                         -44-
      In further response, these defendants show that on June 12, 2019, the acting

district attorney for the Cobb Judicial Circuit referenced above prepared and filed

an Amended Dismissal of said charges which provides as follows:

             Although the facts absolutely support the officer's decision
             to arrest this defendant, I am approved a dismissal of the
             case because the decision to arrest is not the same standard
             as proof beyond a reasonable doubt. I approved the
             dismissal when I was Chief Assistant DA because the
             defendant is a veteran who acted in the defense of others.
             Then a mere 7 seconds after walking away from the
             subdued perpetrator, the defendant walks back and strikes
             the perp in the head with the handgun while the
             perpetrator is on the ground. Although legally sufficient to
             become two separate and distinct events, that distinction is
             not sufficient to prove this case beyond a reasonable doubt.

Except as expressly admitted herein, the allegations of this paragraph are denied

as stated.

                                       163.

      In response to the allegations of paragraph 163, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their response to

paragraph 162 above. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                       164.

      In response to the allegations of paragraph 164, these defendants admit only



                                       -45-
that Hale applied for and obtained arrest warrants for Mr. Cooper’s arrest which

warrants will speak for themselves. Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                        165.

      In response to the allegations of paragraph 165, these defendants admit only

that the district attorney prepared and filed an indictment charging plaintiff with

various crimes in the exercise of prosecutorial discretion, which indictment will

speak for itself regarding its terms and conditions. Except as expressly admitted

herein, the allegations of this paragraph are denied as stated.

                                        166.

      The allegations of paragraph 166 are denied.

                                        167.

      The allegations of paragraph 167 are denied.

                                        168.

      The allegations of paragraph 168 are denied.

                                        169.

      The allegations of paragraph 169 are denied.

                                        170.

      The allegations of paragraph 170 are denied.

                                        -46-
                                      171.

      The allegations of paragraph 171 are denied.

                                      172.

      The allegations of paragraph 172 are denied.

                                      173.

      The allegations of paragraph 173 are denied.

                                      174.

      The allegations of paragraph 174 are denied.

                                      175.

      The allegations of paragraph 175 are denied.

                                      176.

      In response to the allegations of paragraph 176, these defendants admit only

that Solon was detained, arrested, incarcerated and prosecuted based upon the

existence of actual and arguable probable cause that he had committed a crime. In

further response, these defendants expressly deny that Solon’s arrest was based

on the exercise by Solon of any rights guaranteed to him by the First Amendment

or any other amendments to the Constitution of the United States, and expressly

deny that Solon was arrested for any reason other than the existence of probable

cause under the totality of circumstances presented. In further response, these

                                      -47-
defendants re-allege and incorporate by reference, as if fully set forth herein, their

responses to paragraphs 15 and 40 above. Except as expressly admitted herein, the

allegations of this paragraph are denied as stated. Except as expressly admitted

herein, the allegations of this paragraph are denied as stated.

                                        177.

      In response to the allegations of paragraph 177, these defendants re-allege

and incorporate by reference, as if fully set forth herein, their responses to

paragraphs 15, 40, and 176 above. Except as expressly admitted herein, the

allegations of this paragraph are denied as stated.

                                        178.

      The allegations of paragraph 178 are denied.

                                        179.

      The allegations of paragraph 179 are denied.

                                        180.

      The allegations of paragraph 180 are denied.

                                        181.

      The allegations of paragraph 181 are denied.

                                        182.

      The allegations of paragraph 182 are denied.

                                         -48-
                                183.

The allegations of paragraph 183 are denied.

                                184.

The allegations of paragraph 184 are denied.

                                185.

The allegations of paragraph 185 are denied.

                                186.

The allegations of paragraph 186 are denied.

                                187.

The allegations of paragraph 187 are denied.

                                188.

The allegations of paragraph 188 are denied.

                                189.

The allegations of paragraph 189 are denied.

                                190.

The allegations of paragraph 190 are denied.

                                191.

The allegations of paragraph 191 are denied.




                                -49-
                                       192.

      The allegations of paragraph 192 are denied as stated. In further response,

these defendants show that the decision to detain or arrest an individual is within

the exclusive discretion of the detaining/arresting officer based on probable cause.

In further response, these defendants show that they are not required to respond

to allegations which merely set forth plaintiff’s interpretation of federal or state

law with regard to the definition or extent of Defendant Horton’s alleged

“authority” to control the lawful discretionary decisions and/or actions of any

duly-certified law enforcement officer. In further response, these defendants show

that Horton did not have any legal duty to prevent Hale from effectuating a lawful

arrest of Solon based on Hale’s reasonable belief that Solon had committed the

crimes for which he was charged. To the extent that a further response is required,

the allegations of this paragraph are denied as stated.

                                       193.

      The allegations of paragraph 193 are denied.

                                       194.

      The allegations of paragraph 194 are denied.

                                       195.

      The allegations of paragraph 195 are denied.

                                        -50-
                                        196.

      The allegations of paragraph 196 are denied.

                                        197.

      The allegations of paragraph 197 are denied.

                                        198.

      The allegations of paragraph 198 are denied.

                                        199.

      The allegations of paragraph 199 are denied.

                                        200.

      The allegations of paragraph 200 are denied.

                                        201.

      The allegations of paragraph 201 are denied.

                                        202.

      The allegations of paragraph 202 are denied.

                                        203.

      The allegations of paragraph 203 are denied. In further response, these

defendants re-allege and incorporate by reference, as if fully set forth herein, their

responses to paragraph 192 above.




                                         -51-
                                        204.

      The allegations of paragraph 204 are denied. In further response, these

defendants re-allege and incorporate by reference, as if fully set forth herein, their

responses to paragraph 192 above.

                                        205.

      The allegations of paragraph 205 are denied.

                                        206.

      The allegations of paragraph 206 are denied.

                                        207.

      In response to the allegations of paragraph 207, these defendants admit only

that arrest warrants were obtained for Solon’s arrest. In further response, these

defendants show that they are not required to respond to plaintiff’s legal

interpretation of state or federal law regarding the point at which a prosecution is

formally instituted. Except as expressly admitted herein, the allegations of this

paragraph are denied as stated.

                                        208.

      The allegations of paragraph 208 are denied.

                                        209.

      The allegations of paragraph 209 are denied.

                                         -52-
                                        210.

      The allegations of paragraph 210 are denied.

                                        211.

      The allegations of paragraph 211 are denied.

                                        212.

      The allegations of paragraph 212 are denied.

                                        213.

      The allegations of paragraph 213 are denied.

                                        214.

      The allegations of paragraph 214 are denied.

                                        215.

      The allegations of paragraph 215 are denied.

                                        216.

      The allegations of paragraph 216 are denied. In further response, these

defendants show that they are not required to respond to allegations which merely

provide plaintiff’s interpretation of state or federal law regarding the legal

defenses available to these defendants in this action. In further response, these

defendants re-allege and incorporate by reference, as if fully set forth herein, their

response to paragraph 192 above.

                                         -53-
                                      217.

      The allegations of paragraph 217 are denied.

                                      218.

      The allegations of paragraph 218 are denied.

                                      219.

      Any other allegations in the complaint which have not been expressly

admitted or otherwise addressed are hereby denied.

                              THIRD DEFENSE

      For a third defense, these defendants show that there was both actual and

arguable probable cause for plaintiff’s detention, arrest, incarceration and

prosecution.

                              FOURTH DEFENSE

      For a fourth defense, these defendants show that Solon’s prosecution did

not constitute a seizure under the Fourth Amendment.

                               FIFTH DEFENSE

      For a fifth defense, these defendants plead the defense of qualified

immunity with regard to any and all federal claims asserted against them and

official function, discretionary immunity with regard to any state law claims

asserted against them and show that at no time did any of them act with actual


                                      -54-
malice or actual intent to injure plaintiff equivalent to a deliberate intention to do

wrong.

      Wherefore, having fully answered, these defendant pray that verdict and

judgment be entered in their favor, with all costs cast against plaintiff; that they

have a trial by jury with regard to all triable issues; and that they have such other

and further relief as this Court deems just and proper in the circumstances.

      This 8th day of July, 2019.

                                                /s/Harvey S. Gray
                                                Harvey S. Gray
                                                Georgia Bar No. 305838
                                                Dianna J. Lee
                                                Georgia Bar No. 163391
                                                Attorneys Defendants Joshua A. Hale,
                                                Michael O’Brien and Michael Horton

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, LLP
950 East Paces Ferry Road, N.E.
Suite 1700 – Salesforce Tower Atlanta
Atlanta, Georgia 30326
(404) 870-7376 (Gray)
(404) 870-5955 (Lee)
(404) 870-7374 (Fax)
hgray@grsmb.com
dlee@grsmb.com




                                         -55-
                           CERTIFICATE OF SERVICE

      I hereby certify that I have this date electronically filed the foregoing

Answer of Defendants Joshua A. Hale, Michael O’Brien and Michael Horton

with the Clerk of the Court using the CM/ECF system which will automatically

send email notification of such filing to all attorneys of record in this action.

      This 8th day of July, 2019.


                                                /s/Harvey S. Gray
                                                Harvey S. Gray
                                                Georgia Bar No. 305838
                                                Dianna J. Lee
                                                Georgia Bar No. 163391
                                                Attorneys Defendants Joshua A. Hale,
                                                Michael O’Brien and Michael Horton


GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, LLP
950 East Paces Ferry Road, N.E.
Suite 1700 – Salesforce Tower Atlanta
Atlanta, Georgia 30326
(404) 870-7376 (Gray)
(404) 870-5955 (Lee)
(404) 870-7374 (Fax)
hgray@grsmb.com
dlee@grsmb.com




                                         -56-
